      Case 2:12-cv-00601-ROS Document 3217 Filed 04/16/19 Page 1 of 4



 1   Office of the Arizona Attorney General
     Michael E. Gottfried, Bar No. 010623
 2   Assistant Attorney General
     2005 N. Central Avenue
 3   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-1645
 4   Fax: (602) 542-3393
     Michael.Gottfried@azag.gov
 5
     Daniel P. Struck, Bar No. 012377
 6   Rachel Love, Bar No. 019881
     Timothy J. Bojanowski, Bar No. 022126
 7   Nicholas D. Acedo, Bar No. 021644
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 8   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 9   Telephone: (480) 420-1600
     Fax: (480) 420-1696
10   dstruck@strucklove.com
     rlove@strucklove.com
11   tbojanowski@strucklove.com
     nacedo@strucklove.com
12
     Attorneys for Defendants
13
14                          UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
15
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
16   and all others similarly situated; and Arizona
     Center for Disability Law,
17                                           Plaintiffs,
                    v.                                   DEFENDANTS’ RESPONSE TO
18                                                       PLAINTIFFS’ REQUEST FOR
     Charles Ryan, Director, Arizona Department          APPOINTMENT OF A
19   of Corrections; and Richard Pratt, Interim          MAGISTRATE JUDGE AS
     Division Director, Division of Health Services, MEDIATOR (Doc. 3213)
20   Arizona Department of Corrections, in their
     official capacities,
21                                         Defendants.

22         Defendants Ryan and Pratt agree that a new magistrate judge must be appointed to
23   mediate disputes in accordance with Paragraph 31 of the Stipulation. However, the
24   selection must be randomly made by the Clerk of the Court, in accordance with Local
25   Rules 3.7, 72.1, and 73.1. These Rules require the Clerk to assign or refer a civil case,
26   including duties under 28 U.S.C. §§ 636(b) and (c), to a magistrate judge by random
27   automated selection. See LRCiv 3.7(a), 3.7(b), 72.1(a), 72.1(b), 73.1(d). Therefore,
28
      Case 2:12-cv-00601-ROS Document 3217 Filed 04/16/19 Page 2 of 4



 1   Defendants respectfully request the Court enter an order directing the Clerk to randomly
 2   select a magistrate judge to resume the duties formerly carried out by Magistrate Judge
 3   Bridget Bade.
 4         DATED this 16th day of April, 2019.

 5                                            STRUCK LOVE BOJANOWSKI & ACEDO, PLC

 6
 7                                            By /s/Rachel Love
                                                 Daniel P. Struck
 8                                               Rachel Love
                                                 Timothy J. Bojanowski
 9                                               Nicholas D. Acedo
                                                 3100 West Ray Road, Suite 300
10                                               Chandler, Arizona 85226

11                                                   Office of the Arizona Attorney General
                                                     Michael E. Gottfried
12                                                   Assistant Attorney General
                                                     2005 N. Central Avenue
13                                                   Phoenix, Arizona 85004-1592

14                                                   Attorneys for Defendants

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
      Case 2:12-cv-00601-ROS Document 3217 Filed 04/16/19 Page 3 of 4



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on April 16, 2019, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Amy B. Fettig:          afettig@npp-aclu.org
 7
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                           phxadmin@azdisabilitylaw.org
 9   Caroline N. Mitchell:   cnmitchell@jonesday.com; mlandsborough@jonesday.com;
                             nbreen@jonesday.com
10
     Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
11
     Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
12                           sneilson@perkinscoie.com
13   David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
14   Donald Specter:         dspecter@prisonlaw.com
15   John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
16   John Laurens Wilkes: jlwilkes@jonesday.com, dkkerr@jonesday.com
17   Jose de Jesus Rico:     jrico@azdisabilitylaw.org
18   Kathleen E. Brody       kbrody@acluaz.org
19   Maya Abela              mabela@azdisabilitylaw.org
20   Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
21   Sara Norman:            snorman@prisonlaw.com
22   Rita K. Lomio:          rlomio@prisonlaw.com
23   Victoria Lopez:         vlopez@aclu.org
24   Ryan M. Kendall:        rkendall@aclu.org; ryankendall@ucla.edu
25   ///
26   ///
27   ///
28   ///

                                                 3
      Case 2:12-cv-00601-ROS Document 3217 Filed 04/16/19 Page 4 of 4



 1         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
 2   CM/ECF System:
 3         N/A
 4                                         /s/Rachel Love
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
